Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on May 12, 2022.

Status of Claims
Addition of claims 31-32 is acknowledged.
Claims 13-32 are currently pending and are the subject of this office action.
Claim 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 5, 2021.
Claims 13-20 and 31-32 are presently under examination.

Priority
The present application is a 371 of PCT/EP2018/068192 filed on 07/05/2018, and claims priority to foreign applications: UNITED KINGDOM GB1711512.2 filed on 07/18/2017 and LUXEMBURG LU100445 filed on 09/20/2017.



Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 13-19 and 31-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Pendleton et. al. (US 2015/0182527, cited in prior office action) and Akashi et. al. (EP 0832649 (1998), cited by Applicant, cited in prior office action), as evidenced by Ohkawa et. al. (US 4,962,093, cited in prior office action), Huskey et. al. (US 2004/0023960, cited in prior office action), Gutman et. al. (US 2004/0171873) and as evidenced by Obias et. al. (US 2016/0206523, cited in prior office action).

For claims 13 and 31, Pendleton teaches pharmaceutical compositions comprising mixtures of azoles like imidazoles and quaternary ammonium salts (see abstract and [0052]-[0053]).  The compositions are effective in treating fungal infections (see [0004] and [0007]-[0008]) and in particular, when the fungal organism can be a species of the genus Candida, for example Candida albicans (see [0007]-[0008]).  Among the azoles the inventors teach imidazoles like: miconazole, clotrimazole and bifonazole, and among the quaternary ammonium salts they teach domiphen bromide, benzalkonium chloride and benzethonium chloride (see [0033]).  They present experimental data showing the antifungal efficacy against Candida albicans for the mixture of fluconazole (an azole) and benzalkonium chloride (a quaternary ammonium salt) (see Example 1 on pages 5-7).  They conclude that the antifungal activity against Candida albicans is synergistic (see page 7 [0075]).
Akashi, like Pendleton teaches pharmaceutical compositions comprising mixtures of imidazoles and quaternary ammonium salts, wherein the imidazole can be miconazole, econazole, clotrimazole and bifonazole (see background art on page 2 and lines 2-4 on page 3) and the quaternary ammonium salt can be benzalkonium chloride, benzethonium chloride and dequalinium chloride (see background art on page 2 and lines 5-7 on page 3).  They tested several mixtures including the imidazole miconazole nitrate with the quaternary ammonium salts: benzalkonium chloride, benzethonium chloride and dequalinium chloride (see for example page 4, lines 25-29).  The mixtures showed antifungal activity against a variety of strains and in particular against Candida albicans (see page 8, lines 5-7).  The compositions were synergistic against Candida albicans (see page 8, lines 40-43).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to combine an imidazole fungicide with a quaternary ammonium salt, since the prior art (both Pendleton and Akashi) teach that mixtures of these two types of compounds are effective and synergistic in treating fungal infections, in particular against the strain Candida albicans.
It will be further obvious to select the imidazole miconazole and the quaternary ammonium salt domiphen bromide since this specific combination of features claimed is disclosed (by Pendleton) within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables (miconazole and domiphen bromide), anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients (miconazole as the imidazole and domiphen bromide as the quaternary ammonium salt) from within a prior art (Pendleton) disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”.
Alternatively, it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (a quaternary ammonium salt like: benzalkonium chloride, benzethonium chloride and dequalinium chloride), in the formulations disclosed by Akashi, for another (domiphen bromide) with an expectation of success, since the prior art (Pendleton) establishes that both function in similar manner.
All this will result in the practice of claims 13 and 31, with a reasonable expectation of success. 
 
For claim 14, Akashi teaches that miconazole can be in the form of miconazole nitrate (see for example 1 on page 9).
All this will result in the practice of claim 14 with a reasonable expectation of success. 

For claim 15, Akashi teaches the presence of carboxyvinyl-polymers (see page 3, line 22) which as evidenced by Ohkawa is a thickening agent (see column 2, lines 34-38).
All this will result in the practice of claim 15 with a reasonable expectation of success. 

For claim 16, Akashi teaches the presence of pH adjustors like citric acid (see page 3, line 23), which as evidenced by Huskey an 18% aqueous citric acid solution can afford a pH of 3 (see [0176]) or as evidenced by Gutman wherein a 10% aqueous citric acid solution can afford a pH of 4 (see [0126]).
All this will result in the practice of claim 16 with a reasonable expectation of success. 

For claim 17, Pendleton teaches a w/w ratio of quaternary ammonium salt to azole from 1:10 w/w and 1:1 w/w (see [0034]).   Since the molecular weights of the azole miconazole (416.127) and the quaternary ammonium salt domiphen bromide (414.47) are very similar, then the above ratios approximately correspond to molar ratios, resulting in a molar range from 10:1 to 1:1 miconazole to domiphen bromide, which overlaps with the instantly claimed range (between 4:1 and 2:1) .
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 17 with a reasonable expectation of success.

For claim 18, Akashi teaches that concentration of miconazole nitrate can be 1% w/w (see Example 1 on page 9) which is close to the claimed range (2% to 5% w/w).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”
Therefore, before the effective filing date of the invention, it would have been prima facie obvious to one of ordinary skill in the art to further make subtle changes to the miconazole concentration disclosed by Akashi, thus resulting in the practice of claim 18 with a reasonable expectation of success.

For claim 19, Akashi teaches the presence of carboxyvinyl-polymers (see page 3, line 22) which as evidenced by Obias is a mucoadhesive agent (see [0054])
All this will result in the practice of claim 19 with a reasonable expectation of success. 


For claim 32, Pendleton teaches a w/w ratio of quaternary ammonium salt to azole from 1:10 w/w and 1:1 w/w (see [0034]).   Since the molecular weights of the azole miconazole (416.127) and the quaternary ammonium salt domiphen bromide (414.47) are very similar, then the above ratios approximately correspond to molar ratios, resulting in a molar range from 10:1 to 1:1 miconazole to domiphen bromide, which overlaps with the instantly claimed range (between 4:1 and 2:1).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

For claim 32, Akashi teaches that concentration of miconazole nitrate can be 1% w/w (see Example 1 on page 9) which is close to the claimed range (2% to 5% w/w).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”
Therefore, before the effective filing date of the invention, it would have been prima facie obvious to one of ordinary skill in the art to further make subtle changes to the miconazole concentration disclosed by Akashi.

Finally, as stated above, Both, Pendleton and Akashi teach that the antifungal activity against Candida albicans is synergistic (see Pendleton, page 7 [0075]), and Akashi, page 8, lines 40-43). 

All this will result in the practice of claim 32 with a reasonable expectation of success.

2) Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendleton et. al. (US 2015/0182527, cited in prior office action) and Akashi et. al. (EP 0832649 (1998), cited by Applicant, cited in prior office action), as evidenced by Ohkawa et. al. (US 4,962,093, cited in prior office action), Huskey et. al. (US 2004/0023960, cited in prior office action), Gutman et. al. (US 2004/0171873, cited in prior office action) and as evidenced by Obias et. al. (US 2016/0206523, cited in prior office action) as applied to claims 13-19 and 31-32 above, further in view of Dale (US 2007/0053971, cited in prior office action).

Pendleton and Akashi teach all the limitations of claim 20, except for the formulation being packaged with an applicator for vaginal delivery.  However, Dale teaches that vaginal yeast infections are generally caused by Candida albicans (see [0163]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to package a composition comprising miconazole and domiphen bromide, that is effective against Candida albicans, as a treatment for vaginal infections, which will require an applicator for vaginal delivery, thus resulting in the practice of claim 20 with a reasonable expectation of success.   



Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Both Akashi and Pendleton disclose very similar teachings:
pharmaceutical compositions comprising mixtures of azoles like imidazoles and quaternary ammonium salts. The compositions are effective in treating fungal infections like when the fungal organism can be a species of the genus Candida, for example Candida albicans (see [0007]-[0008]).
Even Pendleton alone will suffice for an obviousness rejection, since Pendleton discloses both: miconazole and domiphen bromide.  True, there are many other possible combinations.  However, the skilled in the art will pick any of those combinations, regardless of the number of possible combinations, and expect each one of those to be effective as an antifungal.  Further, Akashi discloses specific examples with miconazole and some quaternary ammonium salts, very similar to domiphen chloride.  
	They both teach that these mixtures are synergistic, in particular against Candida albicans.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 16, 2022.